Citation Nr: 1440418	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant retired in April 1994, after more than 20 years of active honorable service.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2011, when it was remanded for further development.  The Board instructed the VA Appeals Management Center in Washington, D.C. to request any treatment records not currently on file to include those from Accident and Injury Chiropractic in Tacoma, Washington.  Following a reasonable period of time or upon receipt of the appellant's response, the AMC was to schedule the appellant for VA examinations to determine the severity of his service-connected lumbar spine disorder and his peripheral neuropathy in each lower extremity.  

In April 2012, following development of the record, the AMC confirmed and continued the 40 percent rating for the appellant's lumbar spine disorder and the 20 percent ratings for his peripheral neuropathy of the right and left lower extremities.  Thereafter, the case was returned to the Board for further appellate action.

In October 2010, during the course of the appeal, the appellant had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.

After reviewing the record, the Board finds that still-additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the actions set forth below.  The VA will notify the appellant if further action is required.


REMAND

The appellant's representative suggests that the previous development of the record was not performed in the correct sequence and that there may be additional outstanding evidence which has not yet been requested by the VA.  The Board agrees.  

In his substantive appeal (VA Form 9), dated in January 2009, the appellant reported that his service-connected low back disorder was affecting his job performance as a copier technician.  During his hearing he testified that his service-connected low back disorder had caused him to miss several days of work and that he had used his maximum number of sick days (5).  To date, his employment records have not been requested for association with the claims folder.  

During his hearing, the appellant also testified that as late as November 2010, he had received VA treatment for unspecified disorders.  Records currently on file reflect the appellant's VA treatment through September 2008.  The later treatment records have not been requested for association with the claims folder.  

In May 2011, the appellant was examined by VA to determine the severity of his lumbar spine disorder and peripheral neuropathy in each lower extremity.  Records reflecting his recent treatment at Accident and Injury Chiropractic were not received until approximately one year after the appellant's VA examination.  Thus, the evidence on file at the time of the examination was several years old.  


In light of the foregoing discussion, the case is REMANDED for the following actions:  

1.  The AOJ must ask the appellant to provide the names and addresses of all health care providers or facilities, VA and non-VA, who have treated him since September 2008 for a low back disorder and/or peripheral neuropathy of one or both lower extremities.  Then, the AOJ must contact the health care providers or facilities DIRECTLY and request copies of the appellant's treatment records.  Such records should include, but are not limited to, daily office visits, hospital discharge summaries, consultation reports, surgical reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

If the records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by an entity affiliated with the federal government, the AOJ must notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  The AOJ must ask the appellant for the name and address of his employer for whom he works as a copier technician.  Then contact his employer and request copies of the appellant's employment records, including, but not limited to, attendance records and the reasons for any absences, employee medical records, job descriptions; reports of job training; reports of job performance; reports of duty limitations, employer accommodations, or job changes and the reasons for such accommodations, limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; and reports of termination and any associated severance pay.  

If the employer does not have such documents, request that the employer provide a statement on business letterhead stationary addressing the foregoing concerns.  

Efforts to obtain records of the appellant's employment with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If records of the appellant's employment with a private employer are unavailable, notify the appellant of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  AFTER THE ACTIONS IN PARTS 1 AND 2 HAVE BEEN COMPLETED,  the AMC must schedule the appellant for orthopedic and neurologic examinations to determine the severity of his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine and the peripheral neuropathy of each lower extremity.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to each examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a low back disability(ies) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiners must also report the following:

The appellant's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  
Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

Whether (in addition to peripheral neuropathy of the lower extremities) there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

The total duration of incapacitating episodes over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks; 

Note: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

Whether there is weakened movement, excess fatigability, and/or incoordination; 

With respect to the appellant's peripheral neuropathy, the examiner must report the degree of any paralysis affecting each lower extremity, e.g., mild incomplete paralysis; moderate incomplete paralysis; moderately severe incomplete paralysis; severe incomplete paralysis, with marked muscular atrophy; or complete paralysis, such that the foot dangles and drops, there is no active movement of muscles possible below the knee, and flexion of the knee is weakened or (very rarely) lost.  

The effects of the service-connected  low back disorder and peripheral neuropathy in each lower extremity on the appellant's ordinary activity, including, but not limited to, his ability to work. 

In the event that the appellant does not report for a scheduled VA examination, the AOJ must associate with the claims folder a copy of the notice informing the appellant of the time, date, and location of the examination.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then, readjudicate the issues of entitlement to a rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine and entitlement to ratings in excess of 20 percent for the peripheral neuropathy of the right and left lower extremities.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



